Citation Nr: 1625267	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for herniated nucleus pulposus (HNP) L5-S1, post-operative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to September 1974.

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from an April 2010 letter issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript of that hearing has been associated with the claims file.

Additional treatment records have been added to the claims file since the last supplemental statement of the case.  However, such records are cumulative of prior evidence of record and do not address the etiology of the Veteran's claimed back disability.  Accordingly, remand for consideration of this evidence in the first instance by the Agency of Original Jurisdiction is not required.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  In August 2002, the Board denied entitlement to service connection for an HNP L5-S1, post-operative, because there was no evidence relating the Veteran's current disability to service. 

2.  Evidence received since the August 2002 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for an HNP L5-S1, post-operative.



CONCLUSIONS OF LAW

1.  The August 2002 Board decision, which denied entitlement to service connection for sinusitis an HNP L5-S1, post-operative, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for an HNP L5-S1, post-operative.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and the Veteran's hearing transcripts.  The Veteran has not alleged any deficiency with respect to the current Board hearing.  See Scott, supra.  A VA examination has not been conducted, but as new and material evidence has not been submitted to reopen the previously denied claim, a VA examination is not required.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board acknowledges that the Veteran has stated during his hearings that he  was receiving Social Security benefits.  The RO has attempted to obtain any records from the Social Security Administration without success.  Additionally, the Veteran has not listed any Social Security income on his reported income.  It appears the Veteran is actually referencing nonservice-connected VA pension, which he has been receiving since 1998.  Therefore, the Board finds that any additional attempts to obtain outstanding Social Security records would be futile.  

The record was held open for 60 days as requested at the Veteran's Board hearing, to allow the Veteran to attempt to identify and retrieve records of treatment in the 1970s and 1980s.  However, no additional information or records was submitted. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence - HNP L1-S5, Postoperative

A review of the record shows that a claim of service connection for an HNP        was denied in a January 2000 rating decision.  The Veteran filed a notice of disagreement regarding the rating decision.  On appeal, the Board denied entitlement to service connection for an HNP in an August 2002 decision.  The Veteran did not appeal that decision or request reconsideration.  Accordingly, the Board's decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015)  

Generally, a claim which has been denied in an unappealed RO decision or            an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to    a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 20.1105 (2015). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for HNP was previously denied by     the Board in August 2002 because the evidence did not show the Veteran's post-operative HNP, L5-S1 had its origins in service.  The Board noted there were no notations in the Veteran's VA treatment notes related his back condition to service. 

The evidence of record at the time of the Board decision included service treatment records showing treatment in service in March 1974 for complaints of middle back pain from the left side to the middle back.  The Veteran denied history of trauma    at that time and in a September 1973 treatment note when complaining of left     foot pain.  The Board further noted that there were no complaints related to the Veteran's back on his September 1974 separation examination.  

Also of record were VA treatment records dating from May 1976 to September 2001, with the first note regarding the back dated in February 1996.  At that time the Veteran reported a history of lower back pain with a two day history of pain in the right leg accompanied by pain and weakness.  A February 1996 neurological report indicated the Veteran provided a history of back pain for the past six to seven years, which had worsened in the last ten days after he picked his child up off the floor.  The VA treatment notes noted he underwent a right L5-S1 hemilaminectomy and discectomy for right L5-S1 HNP.  He had subsequent surgery for the condition in January 1998 and July 1998.

The Veteran testified before the Board in December 2000, relating a back injury in 1973 and a reinjury in March 1974, described as a lifting injury in 1973, with a period of discomfort in March 1974; he denied actual trauma to the back.  He testified that he sought intermittent treatment for his back, to include in the 1970s and stated that he had pain in his back since service but usually treated it with rest at home and over-the-counter medication.  

The evidence received since the August 2002 Board decision does not address whether the Veteran's current disability is causally related to service.  The additional evidence, consisting of testimony and treatment records, shows that the Veteran continues to receive treatment for his HNP disability and has a history of surgery     for that disability.  The Veteran's testimony presented similar arguments to those previously before the Board.  In this regard, he noted the September 1973 and March 1974 entries in his service treatment records.  He testified that he was seen for his back a few times in the 70s and 80s but did not remember where he was seen back then.  He further stated that his back has continually been giving him trouble since service and required multiple surgeries. 

Upon review of the record, the Board finds the evidence submitted since the 2002 Board denial is cumulative of the evidence and argument previously considered.  The medical evidence shows continued treatment for post-operative HNP, and the Veteran's hearing testimony merely reiterated his in-service visits and his report of having pain since that time.  When asked during his hearing whether a doctor has linked his current condition to service, he indicated that his doctors have not commented on that.  

The basis for the prior denial was the lack of any medical evidence linking the Veteran's HNP to military service.  None of the medical evidence received since the 2002 decision links the Veteran's back disability to his military service.  As such, the evidence received since the last final decision in August 2002 does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Therefore, the evidence is not new and material, and the claim cannot be reopened at this time.  



ORDER

New and material evidence having not been received, the claim to reopen entitlement to service connection for an HNP L5-S1, post-operative, is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


